Case 1:19-mc-00014-JMS-DLP Document 19-1 Filed 03/27/20 Page 1 of 1 PageID #: 364




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION



  IN THE MATTER OF THE APPLICATION OF                       )
  THE UNITED STATES FOR AN ORDER                            )
  AUTHORIZING THE INTERCEPTION OF                           ) NO.: 1:19-mc-00014-JMS-DLP
  WIRE COMMUNICATIONS                                       )
  OCCURRING OVER CELLULAR TELEPHONE                         )
  FACILITIES CURRENTLY ASSIGNED TELEPHONE                     )
  NUMBER (XXX) XXX-XXXX                                       )


                                              ORDER

         For the reasons contained in the United States’ motion, the Court hereby ORDERS that

  Verizon (Service Provider) and the United States may provide notice to the Subscriber/Owner of

  the subject cellular telephone number (765) 287-1111, and that this matter is now unsealed.

         So ORDERED this _____ day of March, 2020.



                                                      ______________________________
                                                      Jane Magnus-Stinson
                                                      Chief, United States District Court Judge
                                                      Southern District of Indiana




                                                 1
